DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 27-29, 33, and 42-44 of Invention I in the reply filed on 02/16/2022 is acknowledged. Claims 1-26, 30-31, 35 are cancelled. Claims 32-34, 36-41, 43-50 are withdrawn from further consideration. Claims 27-29, and 42 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/04/2022 was filed after the mailing date of the Application on 05/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 27-29, and 32-34 and 36-50 are allowed.
Claims 32-34, 36-41, and 43-50, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, as set forth in the Office action mailed on 12/16/2021, is hereby withdrawn and claims 32-34, 36-41, and 43-50 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious “a varying velocity- vector characterized by a value called M-velocity and denoted M(x) measured relative to said adapted convergent-divergent tunnel in Mach numbers, wherein the tunnel geometry is adapted to an M-velocity of the incoming portion of said flowing fluid to allow for the flowing fluid inward portion to reach a specific M-velocity, indicated by M*, at the critical condition point x, , where M* = J(y - 1)/y and y is adiabatic compressibility parameter of said flowing fluid;
and wherein, as the tunnel geometry and distribution of the flowing fluid flowing fluid M-velocity, static pressure, absolute temperature, and density along said adapted convergent- divergent tunnel being mutually-predetermined according to the equation of continuity and the Bernoulli theorem, the tunnel geometry is further adapted to produce gradual distributions of the M-velocity, static pressure, absolute temperature, and density respectively in an adiabatic process by the spatially varying cross-sectional area A(x) satisfying an equation of M-velocity derived from the equation of continuity for an adiabatic process as follows:

    PNG
    media_image1.png
    90
    577
    media_image1.png
    Greyscale

where M(x) is a monotonic smooth function selected from at least one of:

    PNG
    media_image2.png
    48
    316
    media_image2.png
    Greyscale

o M(x) is a specific linear distribution of said flowing fluid M-velocity along the x-axis:

    PNG
    media_image3.png
    45
    317
    media_image3.png
    Greyscale
, and
o aM = aM(x)lax is a constant gradient of the M-velocity specific linear distribution along the x-axis within the adapted convergent-divergent tunnel, when it is preferred a linear change of the M-velocity of a flowing fluid inward portion as the flowing fluid inward portion moves through the adapted convergent-divergent tunnel;

    PNG
    media_image4.png
    72
    483
    media_image4.png
    Greyscale
, where:
o Po is the stagnation pressure, o P(x) is a specific linear distribution of said flowing fluid static pressure specified as: 

    PNG
    media_image5.png
    30
    193
    media_image5.png
    Greyscale

o P is the static pressure of said flowing fluid inward portion at the critical condition point x*, and
o ap = aP(x)/x is a constant gradient of the static pressure specific linear distribution along the x-axis within the adapted convergent-divergent tunnel, when it is preferred a linear change of the flowing fluid inward portion static pressure as the flowing fluid inward portion moves through the adapted convergent-divergent tunnel;

    PNG
    media_image6.png
    52
    299
    media_image6.png
    Greyscale

o To is the stagnation temperature, o T(x) is a specific linear distribution of said flowing fluid temperature specified as:

    PNG
    media_image7.png
    35
    195
    media_image7.png
    Greyscale

o T* is the temperature of said flowing fluid inward portion at the critical condition
point x*, and
o aT = aT(x)/x is a constant gradient of the temperature specific linear distribution along the x-axis within the adapted convergent-divergent tunnel, when it is preferred a linear change of said flowing fluid inward portion temperature as the flowing fluid inward portion moves through the adapted convergent-divergent tunnel;
and

    PNG
    media_image8.png
    29
    337
    media_image8.png
    Greyscale

po is the stagnation density,  p(x) is a specific linear distribution of said flowing fluid density specified as:

    PNG
    media_image9.png
    30
    193
    media_image9.png
    Greyscale

o p* is the density of said flowing fluid inward portion at the critical condition point x*, and
o ap = a p(x)/x is a constant gradient of the density specific linear distribution along the x-axis within the adapted convergent-divergent tunnel, when it is preferred a linear change of the flowing fluid inward portion density as the flowing
fluid inward portion moves through the adapted convergent-divergent tunnel;
thereby providing that the tunnel geometry is adapted to:
o correspond to the flowing fluid M-velocity such that variation of the M-velocity, static pressure, absolute temperature, and density remain substantially gradual as said flowing fluid moves within and along the adapted convergent-divergent tunnel,
o prevent jumps of the flowing fluid M-velocity, static pressure, absolute temperature, and
density within said adapted convergent-divergent tunnel, o prevent generation of unwanted waves in said flowing fluid, and
o provide for said flowing fluid laminar motion through said adapted convergent-
divergent tunnel” in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753